 1   Nathan F. Smith, #264635
     Christina J. O, #266845
 2
     Malcolm ♦ Cisneros, A Law Corporation
 3   2112 Business Center Drive, 2nd Floor
     Irvine, California 92612
 4   (Telephone) (949)252-9400
     (Facsimile) (949)252-1032
 5
     Email: nathan@mclaw.org
 6
 7   Attorneys` for Movant
 8
 9
10                             UNITED STATES BANKRUPTCY COURT
11
                  NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
12
     In re:                                            Bankruptcy Case No. 19-50981
13
     Loretta Birmingham,                               R.S. No. NFS-102
14
                           Debtor.                     Chapter 13
15
     U.S. Bank Trust, N.A., as Trustee for LSF9        DECLARATION IN SUPPORT OF U.S.
16   Master Participation Trust by Caliber Home        BANK TRUST, N.A.'S MOTION FOR
     Loans, Inc., as its attorney in fact,             RELIEF FROM AUTOMATIC STAY AND
17                                                     RELIEF FROM CO-DEBTOR STAY
                           Movant,
18   vs.
                                                       HEARING DATE:
19   Loretta Birmingham, Debtor; Bert Leroy            DATE: 09/03/2019
     Birmingham, Co-Debtor and Devin Derham-           TIME: 10:30 a.m.
20   Burk, Trustee,                                    CTRM: 9
                         Respondents.
21
22
23
            Karla Price
     I, _________________________________, declare:
24
25                 1.      I am over the age of eighteen and am authorized to make this declaration on

26   behalf of Caliber Home Loans, Inc. (“Caliber”), as attorney in fact and servicer for U.S. Bank Trust,

27   N.A., as Trustee for LSF9 Master Participation Trust (“U.S. Bank Trust, N.A.” or “Movant”).
28   ///


     PR/B51513


 Case: 19-50981      Doc# 24-3       Filed: 08/13/19   Entered: 08/13/19 16:11:21       Page 1 of
                                                  4
 1                   2.                 Assistant Vice President
                            I am a/an ______________________________ at Caliber Home Loans, Inc.,
 2   as attorney in fact and servicer for U.S. Bank Trust, N.A. In the foregoing capacity I have personal
 3   knowledge of the status and history of the Bert Leroy Birmingham and Loretta Louise Birmingham
 4   (“Borrowers”) loan account, and if called upon to testify thereto I could and would do so
 5   competently and truthfully.
 6                   3.                             Assistant Vice President
                            In my capacity as a/an _______________________________, I have access to
 7   the business records of Caliber as attorney in fact and servicer for U.S. Bank Trust, N.A. as they
 8   relate to the Borrowers. The records of U.S. Bank Trust, N.A. are made and kept in the ordinary
 9   course of business by persons who have a business duty to make such records on behalf of U.S.
10   Bank Trust, N.A. The records are made at or near the time of the occurrence of the event or events
11   of which they are recorded. I have personally reviewed the records of U.S. Bank Trust, N.A. as they
12   relate to the Borrowers herein. The records reflect the payments made, the payments missed, and all
13   charges accruing under the loan.      Therefore, I am personally familiar with the status of the
14   Borrowers’ loan.
15                   4.     The Secured Debt. On or about September 7, 2007, Bert Leroy Birmingham
16   and Loretta Louise Birmingham made and delivered a Promissory Note in the original principal
17   amount of $875,000.00, secured by a First Priority Deed of Trust on the Property commonly known
18   as 1565 E Middle Ave, San Martin, CA 95046 (“Property”). True and correct copies of the Note and
19   Deed of Trust are attached as Exhibits “1” and “2,” respectively.
20               An Assignment of Deed of Trust recorded on July 23, 2008 from JPMorgan Chase Bank,

21   N.A. by NDEx West, LLC, it’ Attorney-in-Fact to Chase Home Finance, LLC. Successor by merger

22   to Chase Manhattan Mortgage Corporation is attached as Exhibit “3.”

23               An Assignment of Deed of Trust recorded on August 25, 2015 from JPMorgan Chase

24   Bank, National Association to U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust

25   is attached as Exhibit “3”.

26               A Loan Modification Agreement effective September 1, 2012 is attached as Exhibit “4.”

27                        5. The Default Under The Note. The Note and Deed of Trust are post-petition

28   due for the June 1, 2019 payment. As a result of a default, a Notice of Default and Election To Sell


     PR/B51513


 Case: 19-50981       Doc# 24-3     Filed: 08/13/19    Entered: 08/13/19 16:11:21      Page 2 of
                                                 4
 1   was recorded against the Property on December 17, 2014. The Notice of Sale was published on April
 2   8, 2019 and a foreclosure sale was scheduled for May 15, 2019. The total indebtedness under the
 3   Note, exclusive of attorney’s fees, is $940,663.86. The total indebtedness due is set forth below:
 4               Principal Balance                                                  $629,194.25
 5               Interest Accrued to                 08/05/2019                     $59,752.69
 6               Escrow Advance                                                     $55,264.42
 7               Other Fees Due                                                     $11,232.91
 8               Suspense Balance                                                   ($387.59)
 9               Deferred Principal Balance                                         $185,607.18
10               Grand Total                                                        $940,663.86
11                     6.      The Post-Petition Delinquency.     The Debtor has failed to make post-
12   petition payments that have come due. The total payment delinquency is set forth below:
13
           3           (06/01/2019- 08/01/2019)     Payments due at    $4,098.05      $12,294.15
14
                                                                  Suspense Balance: $(0.00)
15
                                                                                Total $ 12,294.15
16
                       7.      The Next Payment Due.      An additional payment of $4,098.05 will come
17
     due on the 1st day of September 2019 and on the 1st day of each month thereafter.
18
                       8.      The Monthly Payment Impound. The monthly payment includes a portion
19
     in the amount of $1,564.29 which represents impounds for taxes and/or insurance.
20                     9.      The Debtor's Interest In The Property. The Debtor is one of owners of
21   record of the Property.
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///


     PR/B51513


 Case: 19-50981          Doc# 24-3     Filed: 08/13/19   Entered: 08/13/19 16:11:21      Page 3 of
                                                    4
 1                10.     The Filing Of The Instant Petition. On or about May 13, 2019, Loretta
 2   Birmingham filed the instant Chapter 13 Petition as Case No. 19-50981.
 3                 I declare under penalty of perjury according to the laws of the United States of
 4   America that the foregoing is true and correct and that this Declaration is executed on
 5    Aug 12, 2019
     _____________________     San Diego, CA
                           in ______________________. (city, state)
 6
         /s/Karla Price
       _______________________________                  Assistant Vice President
                                                       ____________________________
 7     Signature of Declarant                          Title
 8
       Movant: U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust by
 9     Caliber Home Loans, Inc., as its attorney in fact
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     PR/B51513


 Case: 19-50981      Doc# 24-3    Filed: 08/13/19    Entered: 08/13/19 16:11:21   Page 4 of
                                               4
